Citation Nr: 1524681	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  03-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, other than during a period of temporary total disability from January 16, 1998, to March 1, 1998, for service-connected chronic synovitis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total rating from January 16, 1998, to March 1, 1998, based on the Veteran's need for convalescence following right knee surgery, and continued the previously-assigned 10 percent rating effective March 1, 1998. 

In May 2007, the Veteran presented testimony at a personal hearing before the undersigned at the RO.  A transcript of the Board hearing is of record. 

The Board remanded the claim in April 2008 and December 2010 for additional development.  In a July 2012 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for chronic synovitis of the right knee, granted a separate 10 percent evaluation for right knee instability, and remanded a claim for entitlement to a total disability rating based on unemployability (TDIU).

The Veteran appealed that portion of the Board's July 2012 decision that denied a rating in excess of 10 percent for chronic synovitis of the right knee to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the separate rating assigned by the Board for right knee instability.  In an April 2013 Order, the Court granted a Joint Motion for Partial Remand and remanded the matter to the Board for further development and readjudication. 

In an October 2013 decision, the Board again denied entitlement to a rating in excess of 10 percent for chronic synovitis of the right knee.  The Veteran appealed the Board's October 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the increased rating claim to the Board for further development and readjudication.

The record before the Board consists of paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 17, 1997, through January 15, 1998, the Veteran's right knee disability symptoms more nearly approximated dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint. 

2.  From January 17, 1997, through January 15, 1998, the Veteran's chronic synovitis of the right knee was manifested by pain, limitation of motion, and degenerative joint disease.

3.  From March 1, 1998, the Veteran's right knee disability was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

4.  From March 1, 1998, the Veteran continued to have to have symptomatic right knee problems such as effusion, locking, popping, grinding, and crepitus after undergoing a right knee surgery in January 1998 to repair a torn right knee meniscus.


CONCLUSIONS OF LAW

1.  From January 17, 1997, through January 15, 1998, the criteria for the assignment of a separate rating of 20 percent, but no higher, for dislocated semilunar cartilage of the right knee, associated with the Veteran's service-connected right knee disabilities, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

2.  From January 17, 1997, through January 15, 1998, the criteria for the assignment of an evaluation of in excess of 10 percent for chronic synovitis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (2014).

3.  From March 1, 1998, the criteria for a disability rating in excess of 10 percent for chronic synovitis of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (2014).

4.  From March 1, 1998, the criteria for the assignment of a separate rating of 10 percent, but no higher, for symptoms after removal of semilunar cartilage, associated with the Veteran's service-connected right knee disabilities, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Letters dated in April 2001, March 2006, July 2008, and November 2012 were provided by the AOJ after the initial adjudication of the claim on appeal in December 1998, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letters were provided to the Veteran, the claim was readjudicated in a March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  Moreover, the Veteran has been afforded multiple VA examinations in September 1997, April 1998, October 2000, December 2001, and May 2010 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected right knee disabilities during the appeal period.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Diagnostic Code 5020 provides that synovitis is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014). 

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  

For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

The Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

A longitudinal review of the record showed that entitlement to service connection was originally awarded for chronic synovitis of the right knee, in an April 1990 rating decision, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5020, with a noncompensable evaluation assigned effective December 2, 1989.  The Veteran appealed the initial rating.  In a June 1992 rating decision, the rating was increased to 10 percent, effective June 1, 1992.  In a January 1996 decision, the Board ultimately determined that the effective date of the 10 percent rating should go back to December 2, 1989.  The January 1996 Board decision was effectuated by the RO in a February 1996 rating decision. 

The Veteran's current claim for increased rating was received on January 17, 1997.  In the December 1998 rating decision that is the subject of the current appeal, the RO assigned a temporary total rating from January 16, 1998, to March 1, 1998, based on the Veteran's need for convalescence following right knee surgery.  The previously assigned 10 percent rating for chronic synovitis of the right knee was continued effective March 1, 1998. 

The Veteran perfected an appeal of the December 1998 rating decision.  As noted in the Introduction, the Board decided his appeal in July 2012.  In pertinent part, the Board denied a rating in excess of 10 percent for chronic synovitis of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 and 5261, but granted a separate 10 percent evaluation for right knee instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran appealed that portion of the Board's July 2012 decision that denied a rating in excess of 10 percent for chronic synovitis of the right knee to the Court.  He did not appeal the separate rating assigned by the Board for right knee instability.  In an April 2013 Order, the Court granted a Joint Motion for Partial Remand and remanded the matter to the Board for further development and readjudication. 

The parties determined that partial vacatur of the Board's July 2012 decision was warranted because the Board failed to provide an adequate statement of reasons or bases for its determination that an increased evaluation or a separate evaluation is not warranted for meniscal disability and/or meniscectomy residuals associated with the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and/or 5259.  The parties also determined that the Board failed to provide an adequate discussion of the applicability of the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Joint Motion made clear that the Board's July 2012 decision with regard to the grant of a separate 10 percent rating for instability of the right knee should not be vacated. 

In an October 2013 decision, the Board again denied entitlement to a rating in excess of 10 percent for chronic synovitis of the right knee.  The Veteran appealed the Board's October 2013 decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for further development and readjudication.

In the August 2014 Joint Motion, the parties again instructed the Board to provide an adequate discussion of whether an increased evaluation or a separate evaluation  was in order for meniscal disability and/or meniscectomy residuals associated with the Veteran's right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and/or 5259.  The Joint Motion highlighted that there was clear medical evidence of a meniscal tear in January 1998 and determined that, in light of the Board's concession of evidence of pain, locking, and effusion period to right knee surgery, it should address whether a staged analogous rating was warranted under Diagnostic Code 5258 for the time period prior to the January 1998 VA meniscectomy.  With regard to whether a separate rating was warranted under Diagnostic Code 5259, the parties commented that the Veteran's right knee disability was manifested instability/subluxation and arthritis with limitation of motion, symptoms which were contemplated under Diagnostic Codes 5257, 5020, 5260, and 5261.  However, it was indicated that the Veteran was also shown to experience locking, popping, grinding, crepitus, and effusion, symptoms which were not specifically contemplated by the diagnostic codes under which he was currently rated.

Given the findings in the August 2014 Joint Motion, the Board will again readjudicate the issue of whether the Veteran is entitled to a disability rating in excess of 10 percent, other than during a period of temporary total disability from January 16, 1998, to March 1, 1998, for service-connected chronic synovitis of the right knee. 

In written statements and May 2007 hearing transcript of record, the Veteran contended that he is entitled to a rating in excess of 10 percent for chronic synovitis of the right knee.  In a May 2001 statement, the Veteran indicated that he has had two surgeries on his right knee and that his doctors tell him it will need to be scoped every three to six years until it can be replaced, at which point he will no longer be able to walk.   In his May 2003 substantive appeal, he also reported that it takes some time for his right knee to fully heal after surgery.  During the May 2007 Board hearing, the Veteran testified that when sitting, he has to "squeeze the knee cap in and unlock it 'cause it locks."  He also reported constant grinding and severe pain in the right knee.  The Veteran indicated that squatting and bending were difficult because of locking and that he needed help getting up from those positions, that it was difficult to get up from a sitting position, and that his knee ached after walking. 

Medical evidence of record consists of VA treatment records, records from SSA, private treatment records, and several VA examination reports. 

An August 1996 VA Form 10-10M revealed complaints of right knee locking and shooting pain in his right knee, mainly when sitting.  The Veteran also complained of "popping" and having to extend his knee joint before standing.  Physical examination showed no laxity and intact ligaments with normal McMurray maneuver.  The diagnostic impression was degenerative joint disease. An August 1996 X-ray report revealed no right knee bone or joint abnormality. 

In an October 1996 VA progress note, he reported continued soreness, popping sensation, and locking but denied any recent injury.  An October 1996 VA magnetic resonance imaging (MRI) of the right knee showed normal homogenous marrow signal of the bony structures; normal appearance of the cruciate and collateral ligaments; a moderate amount of fluid collection in the lateral suprapatellar region; and no gross evidence of a meniscal tear demonstrated.  The impression was no evidence of a meniscal or ligamentous tear and moderate amount of effusion in the suprapatellar region.  A subsequent October 1996 VA progress note showed that the Veteran returned for the results of his MRI and that he still had residual soreness and occasional locking.  The assessment was right knee arthralgia/synovitis. 

The Veteran was seen in kinesiology in December 1996 with complaint of right knee pain.  He was noted to ambulate without assistive device.  Muscle testing revealed right lower extremity quadriceps at 7 1/2 and hamstrings at 7. The Veteran was given a home program and issued a cane for ambulation as well as therabands.  A January 1997 kinesiology follow up note reflected that the Veteran continued to complain of pain.  Muscle testing revealed right lower extremity quadriceps and hamstrings both at 10.  It was noted that he exhibited slight increase in strength, that continuation of the home program was recommended, and that further follow up did not appear indicated. 

In a September 1997 VA joints examination, the Veteran complained of knee pain and right knee locking and popping when sitting, climbing, or squatting.  He indicated that he had to "push on the side of his knee caps" to release them.  The Veteran reported shooting, burning pain under his knee cap and that his knee felt "mushy when you push on it."  The Veteran complained of swelling only rarely, and the examiner observed suprapatellar fluid around the right knee and mild crepitance in both knees.  The examiner observed no deformity of the knee or evidence of subluxation, lateral instability, or loose motion.  The Veteran was noted to wear a soft knee brace, walk with a cane, and display marked difficulty when rising from a seated position.  Upon range of motion testing, the right knee had flexion to 110 degrees and extension to 5 degrees.  The range of motion testing results took into consideration pain, fatigue, weakness, incoordination, and pain on repetition.  The examiner noted that the Veteran had flare-ups of pain about once weekly, which resulted in an additional loss of motion of 10 to 15 degrees.  The examiner reported that a September 1997 right knee X-ray showed minimal sclerotic and concave appearance of the medial tibial plateau with well-preserved joint spaces.  The October 1996 MRI was discussed and the examiner also reported that a September 1997 MRI of the right knee showed absence of the lateral meniscus with increased signal, but no actual tear.  The diagnosis was chronic right knee strain, certainly consistent with a diagnosis of synovitis.  The X-ray and MRI reports discussed by the examiner are of record. 

As noted above, the Veteran underwent surgery to repair a torn right meniscus on January 16, 1998, after which he received a temporary total disability evaluation until March 1, 1998.  Prior to his surgery, the Veteran was seen in January 1998 with complaint of pain, instability, and crepitus of the right knee.  It was again noted that he wore a knee brace and ambulated with a cane.  A January 1998 X-ray of the right knee taken prior to the surgery revealed slight spurring of the lateral tibial spine but the knee was otherwise unrevealing and the subarticular bony margins appeared normal. 

In an April 1998 VA joints examination report, the Veteran reported locking and popping with constant shooting pain under the kneecap and down the sides of the knee.  He indicated that he was unable to run, but he could walk for up to 30 minutes and climb three to five steps before experiencing severe knee pain.  He reported experiencing significant knee pain when bending down or getting up and that he could not kneel.  He denied flares of discomfort except as related to exertion.  Sensory examination of the right knee was intact to light touch and motor examination was normal.  On physical examination, the Veteran had a normal posterior tibial pulse but no definite dorsalis pedis pulse or effusion.  The right knee was noted to be mechanically stable without deformity.  Upon repetitive range of motion testing, the right knee had flexion to 60 degrees, with an additional 28 degrees of flexion possible with discomfort.  The examiner reported that a January 1998 X-ray of the right knee revealed "no significant finding aside from minimal degenerative spurring of lateral tibial spine."  After reviewing the record and examining the Veteran, the examiner diagnosed chronic right knee strain, consistent with chronic synovitis, and right knee status-post arthroscopy times two. 

In a May 1998 VA surgery orthopedic note, the Veteran indicated that his right knee had progressively improved, that he was doing rehabilitation and strength exercises every day, and that he did not need any pain medications for his right knee.  Right knee range of motion was measured from 0 to 120 degrees with 1+ medial laxity, noted to be improved from the last examination.  There was no effusion, the Veteran was neurovascularly intact, and his quadriceps was noted to be much stronger.  In February 1999, the Veteran complained of right knee pain with a cracking sensation.  Physical examination of his extremities revealed no edema and good peripheral pulses.  The assessment was right knee pain. 

In an October 2000 VA joints examination report, the Veteran complained of daily right knee pain with stiffness, snapping, and popping.  He reported taking Motrin and Tylenol twice a day with poor response as well as having flare-ups of pain every few days for several hours with a pain intensity of nine out of ten.  Such flare-ups were noted to be precipitated by sitting too long or walking too far and alleviated by getting off of his feet, taking his medication, and using ice.  The Veteran reported that he used a cane; could not engage in sports, lift weights, or run; indicated that he had a limited ability to kneel and bend; and that he had trouble sitting and standing for prolonged periods of time.  Right knee range of motion testing was noted to consider pain, fatigue, weakness and incoordination and revealed some popping with flexion and extension.  Flexion was measured to 95 degrees and extension was to 5 degrees, both with pain on motion.  The diagnosis was right knee strain with slight decreased range of motion.  The examiner noted that a February 2000 right knee X-ray of record revealed questionable superior elevation of the patella. 

The Veteran complained of flare of bilateral knee pain in February 2001.  An August 2001 VA rheumatology consult note showed that the Veteran was seen due to post-surgical problems with right knee tenderness.  An August 2001 VA right knee X-ray report revealed that bones and soft tissues were within normal limits. 

In a November 2001 VA orthopedic consult note, the Veteran reported chronic patellofemoral pain in the right knee for some time and painful clicking.  Physical examination revealed light crepitus in the right patellofemoral joint, no evidence of effusion, and intact collateral and cruciate ligaments and meniscus.  The Veteran reported having difficulty crouching and could not attempt kneeling.  Right knee X-ray showed no abnormality except for a very slight spur on the lateral aspect of the right patella seen on the tangential view.  The diagnosis was right knee chondromalacia of the patellofemoral joint. 

In a December 2001 VA examination report, the Veteran complained of pain at a level eight on a scale of ten with weakness, locking, popping, occasional swelling, and stiffness since his right knee arthroscopy.  The examiner noted that the Veteran walked with a cane and had some fatigability, but no redness or lack of endurance.  The Veteran denied any flare-ups, stating instead that his knee pain was "terrible all the time".  Physical examination revealed no gross deformity of the right knee, lateral or medial instability, swelling, or erythema.  Range of motion testing, with consideration of pain, fatigue, weakness, lack of endurance, incoordination, and alteration by repetition, revealed right knee flexion to 130 degrees and extension to 0 degrees.  A December 2001 X-ray report revealed that bones and soft tissues were within normal limits.  After reviewing the record and examining the Veteran, the examiner listed an assessment of chronic right knee strain with plica, with medial femoral plica removal per arthroscopy.  

In an August 2004 VA treatment record, the Veteran complained of constant shooting pain in the knee, pain in the lateral meniscus region of a few months' duration, and knee locking after sitting.  Physical examination of the right knee revealed full range of motion, clicking, a positive McMurray's sign, and no laxity. The assessment was possible meniscal tear.  An August 2004 X-ray report of the bilateral knees showed no definite intensity bony lesion; articular surfaces appeared smooth; a suggestion of upward shift of both patellae on the lateral views, more prominently of the left knee, which could be compatible with shortening of the quadriceps tendons; and slight lateral shift of both patellae on tangential views.  The impression was probable mild bilateral patellar subluxations; associated shortening of quadriceps tendons, especially of the left knee, should be considered; and no intrinsic bony lesions noted. 

A December 2005 private examination report contained in the records from SSA, indicated that the Veteran had full range of motion of the knees with no evident subluxations, contractures, ankylosis, or thickening.  The Veteran's joints were noted to be stable and non-tender with no redness, heat, swelling, or effusion. 

A September 2006 VA nursing intake note revealed that the Veteran was seen with complaints of chronic knee pain, described as aching, dull, and short.  Aggravating symptoms included walking, standing, and sitting.  Physical examination revealed that the Veteran walked with a cane and had a stiff gait. 

A June 2009 VA nursing progress note reflected complaints of chronic bilateral knee pain, worse on the right, and described as aching, burning, sharp, and stabbing.  Aggravating symptoms were walking too much or standing too long. An over the counter medication, Aleve, was noted to be an alleviating factor.  A June 2009 VA X-ray of the bilateral knees revealed normal appearance of the medial and lateral joint spaces; normal patellofemoral joint space; no joint effusion or loose joint bodies; minimal bony spurring of the distal femur, proximal tibia, and patella on the right; and no articular cartilage calcification.  The impression was minimal degenerative changes; joint spaces appear normal. 

In a July 2009 VA orthopedics consult, the examiner found nothing operative in the right knee after reviewing the Veteran's MRI.  It was also noted that the Veteran had been previously arthroscoped without good result or any change in his symptoms.  The examiner indicated that the Veteran should consider the possibility of nonsteroidal anti-inflammatories, as he did have low-grade chondromalacia, but there was a disc proportion between his symptoms and the findings on MRI. 

In a May 2010 VA joints examination report, the Veteran complained of chronic pain and mechanical symptoms in his right knee as well as problems with squatting and kneeling.  Physical examination revealed that the Veteran was able to walk with a normal stride length and no limp.  While he had no detectable effusion in the right knee, there was mild tenderness about the lateral patellar facet.  Range of motion testing revealed flexion to 120 degrees.  The examiner noted crepitus, subtle subluxation of the patella into the trochlear groove, and mild tenderness over the patellar tendon with no instability with varus or valgus stress in extension or flexion and a negative Lachman test.  The examiner noted that the June 2009 X-ray report showed the knee was well aligned without significant joint space narrowing.  The tangential view indicated that the patella is in the trochlear groove.  The impression was mild patellofemoral subluxation when the patella was traversing from flexion into extension consistent with mild patellofemoral arthritis and instability. 

A February 2011 private right knee MRI report reflected findings of minimal post-operative fibrosis of the anteromedial soft tissues as well as infrapatellar fat pad. The anterior and posterior cruciate ligaments and medial meniscus were intact.  The anterior horn and body of the lateral meniscus demonstrated attenuation and increased signal intensity, which may be post-operative from previous partial meniscectomy.  There was no definite evidence for recurrent or residual tear.  The medial and fibular collateral ligaments as well as the quadriceps, patellar, and poplitus tendons were shown to be intact.  There was an intermediate signal within the distal quadriceps and proximal patellar tendons suggestive of tendinopathy, and there was a small joint effusion but no patellar subluxation or patellar retinacular tear.  A small Baker's cyst was noted, but no fracture, destructive bone lesion, or soft tissue mass was shown.  Mild tricompartmental degenerative joint disease was noted.

Analysis

For the Time Period from January 17, 1997, through January 15, 1998

During this time period, the Veteran's service-connected chronic synovitis of the right knee was rated as 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260 and 5261.  He was later granted a separate 10 percent evaluation for right knee instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As an initial matter, the Board finds that the assignment of a rating in excess of 10 percent for chronic synovitis of the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260 and 5261.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint.  In addition, at no time during this period of the Veteran's appeal has he demonstrated limitation of motion in his right knee based on either limitation of extension or limitation of flexion to warrant the assignment of a rating in excess of a 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

However, considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that additional symptoms associated with the Veteran's service-connected chronic synovitis of the right knee approximate impairment contemplated for the assignment of a separate 20 percent rating during the time period from January 17, 1997, through January 15, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board acknowledges the Veteran's complaints of right knee locking accompanied by complaints of pain or soreness prior to his January 16, 1998, surgery.  In addition, the October 1996 MRI report did show a moderate amount of fluid collection in the lateral suprapatellar region, and that effusion was accompanied by complaints of pain and episodes of locking.  The Board is cognizant that the October 1996 and September 1997 MRI reports were devoid of evidence of dislocated semilunar cartilage.  Diagnostic Code 5258 stipulates that there must be dislocated semilunar cartilage.  Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).

Here, evidence of record clearly showed that the Veteran was found to have a right knee meniscal tear, otherwise known as dislocated semilunar cartilage, in January 1998 prior to right knee surgery.  VA treatment records have documented the presence of dislocation of semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint.  The Veteran as a lay person has competently and credibly described his locking and frequent pain of the right knee.  See Davidson v. Shinseki¸ 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving any doubt in his favor, a separate 20 percent rating under Diagnostic Code 5258 for dislocation of semilunar cartilage of the right knee is warranted. 38 C.F.R. § 4.3.  However, the 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.

Resolving all doubt in the Veteran's favor, the Board has further determined that assigning separate ratings under Diagnostic Codes 5020, 5257, and 5258 does not constitute "pyramiding" under 38 C.F.R. § 4.14.  While pain is a symptom that is contemplated under Diagnostic Codes 5020 and 5258, the Board notes that every other symptom contemplated by Diagnostic Code 5258 (dislocated semilunar cartilage, episodes of locking, and effusion in the joint) is distinct and separate from the current 10 percent ratings assigned under Diagnostic Codes 5020 and 5257, which contemplate arthritis with limitation of motion and instability/subluxation.  

As noted above, Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98.  Likewise, arguably Diagnostic Code 5258 also requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45.

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 and 20 percent ratings during this period properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, swelling, fatigue, lack of endurance, and weakness.

The April 2013 Joint Motion indicated that the Board did not adequately address whether the Veteran's additional loss of motion of 10 to 15 degrees during flare-ups noted at the time of the September 1997 VA examination would warrant a compensable rating with regard to right knee extension. 

The Board acknowledges the findings contained in the September 1997 VA examination report.  While a loss of an additional 15 degrees from the 5 degrees of extension reported during range of motion testing would equate to a loss of 20 degrees of extension, which would meet the criteria for a 30 percent rating under Diagnostic Code 5261, these flare-ups, as reported by the Veteran, only occurred one time a week.  Given their infrequency, combined with the absence of evidence of pain, fatigue, weakness, and/or incoordination during range of motion testing, the Board does not find that the assignment of a 30 percent rating is warranted under Diagnostic Code 5261 during this time period.  Moreover, subsequent VA examination reports clearly do not document limitation of extension to 30 degrees.  
There was also no evidence of fatigue, weakness, lack of endurance, incoordination, and/or alteration by repetition at the time of subsequent VA examination reports.  In addition, even taking into consideration a loss of 15 degrees of flexion one time per week, as reported by the September 1997 VA examiner, the Veteran still has not exhibited compensable limitation of flexion under Diagnostic Code 5260.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use or during subjectively reported flare-ups results in functional loss warranting the assignment of any increased evaluation.  

In light of the foregoing discussion, the Board finds that the assignment of any additional increased or separate ratings for the Veteran's service-connected right knee disability from January 17, 1997, through January 15, 1998, is not warranted on the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's right knee disabilities during this time period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology). 

Evidence of record is absent any findings of ankylosis, symptomatic removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum for the assignment of any higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, and 5263.  The Board again notes that a separate 10 percent rating has already been assigned by the Board in a July 2012 Board decision for right knee instability pursuant to Diagnostic Code 5257.  As that matter has not been appealed and that portion of the Board's July 2012 decision was not vacated, a separate discussion of that matter is not warranted at this time. 

For the Time Period from March 1, 1998

During this time period, the Veteran's service-connected chronic synovitis of the right knee was rated as 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, and 5261.  He was later granted a separate 10 percent evaluation for right knee instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The assignment of a rating in excess of 10 percent for chronic synovitis of the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5260, and 5261 is not warranted during this time period.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint.  In addition, at no time during this period of the Veteran's appeal has he demonstrated limitation of motion in his right knee based on either limitation of extension or limitation of flexion to warrant the assignment of a rating in excess of a 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  At worst, evidence of record showed that his right knee flexion was limited to 60 degrees and extension was limited to five degrees, to include after repetitive motion.  Since the Veteran's right knee has never exhibited a compensable level of either limitation of flexion or extension, separate ratings are not warranted.  See VAOPGCPREC 09-2004 (September 17, 2004).

However, considering the evidence in light of the criteria noted above, the Board finds that additional symptoms associated with the Veteran's service-connected chronic synovitis of the right knee approximate impairment contemplated for the assignment of a separate 10 percent rating during the time period from March 1, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5259, a separate 10 percent rating may be assigned for the removal of semilunar cartilage when the knee remains symptomatic.  It is noted that symptoms may include, swelling, popping, locking, giving way sensation, or catching.  In this case, the Veteran has credibly reported many of these symptoms, and from the medical evidence, it seems clear that the Veteran's right knee remains symptomatic.  

The Board is satisfied that this separate rating is not "pyramiding".  38 C.F.R. § 4.14 (2014).  The 10 percent ratings that are currently assigned during this period for arthritis with limitation of motion and instability/subluxation are premised primarily on pain, degenerative radiological findings, noncompensable limitation of motion, and instability/subluxation.  Conversely, the separate 10 percent rating that is being assigned under Diagnostic Code 5259 is based on symptoms such as locking, popping, grinding, crepitus, and effusion.

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, swelling, fatigue, lack of endurance, and weakness.

At the time of the October 2000 and December 2001 VA examinations, the Veteran was able to extend to five degrees.  Although pain was noted in October 2000, it was not noted in December 2001.  Even if range of motion was limited by pain beyond that shown during the October 2000 examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  During this time period, pain did not affect any aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  More specifically, there was no evidence of fatigue, weakness, lack of endurance, incoordination, and/or alteration by repetition at the time of the December 2001 VA examination or subsequent evidence of record. 

As for consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in conjunction with limitation of flexion, the Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's appeal, as well as the objective evidence of pain and popping during flexion at the time of the October 2000 VA examination and the objective evidence of crepitus and subtle subluxation of the patella into the trochlear groove at the time of the May 2010 VA examination.  The Board acknowledges that the Veteran was only able to flex to 60 degrees with repetitive range of motion testing at the time of the April 1998 VA examination. The December 2001 VA examiner, however, took into consideration pain, fatigue, weakness, lack of endurance, incoordination, and alteration by repetition and reported that the Veteran achieved flexion to 130 degrees.  Moreover, even taking into consideration the limitation of flexion to 60 degrees noted in April 1998, the Veteran still has not exhibited compensable limitation of flexion under Diagnostic Code 5260. 

In light of the foregoing discussion, the Board finds that ratings in excess of 10 percent for the Veteran's service-connected chronic synovitis of the right knee from March 1, 1998, and in excess of 10 percent for symptoms related to removal of semilunar cartilage from March 1, 1998, are not warranted on the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The Board has considered the remaining diagnostic codes related to the right knee to determine whether any additional increased or separate rating is warranted for the right knee under these provisions.  None, however, are for application in this case as there is no evidence of ankylosis in the Veteran's right knee (Diagnostic Code 5256); dislocated semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  The Board again notes that a separate 10 percent rating has already been assigned by the Board in a July 2012 Board decision for right knee instability pursuant to Diagnostic Code 5257.  As that matter has not been appealed and that portion of the Board's July 2012 decision was not vacated, a separate discussion of that matter is not warranted at this time. 

Additional Considerations for Both Time Periods

The Board has also determined that separate, compensable evaluations are not warranted for the Veteran's right knee surgical scars under 38 C.F.R. § 4.118.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  During the April 1998 VA examination, the examiner reported that the right knee scar was less than one inch.  A May 1998 VA treatment record noted that the right knee incisions were well-healed.  Thus, these references do not support the assignment of a separate rating for any of the scars located on the Veteran's right knee under the applicable rating criteria in 38 C.F.R. § 4.118.  

The Veteran also submitted multiple written statements discussing the severity of his service-connected right knee disabilities.  In this case, the Veteran's statements are competent evidence to report his right knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional, increased or separate evaluations is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating knee disorders.  Thus, evidence of increased right knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.

Based on the foregoing discussion, for the time period from January 17, 1997, through January 15, 1998, the assignment of a separate rating of 20 percent is warranted for the Veteran's dislocated semilunar cartilage residuals.  In addition, for the time period from March 1, 1998, the assignment of separate rating of 10 percent for symptomatic removal of semilunar cartilage is warranted.  However, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to a disability rating in excess of 10 percent for service-connected chronic synovitis of the right knee during either time period is not warranted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5258, 5259, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's right knee disability.  Id.  The ratings assigned are warranted for arthritis, limitation of right knee motion, instability, and other symptomatology, and increased ratings are available under the rating criteria if further limitation of motion or other manifestations of the right knee disabilities are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right knee.  When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the various disability ratings assigned for the right knee.  The criteria for 10 and 20 percent ratings reasonably describe the Veteran's disability level and symptomatology during the appropriate time periods discussed at length above.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's right knee claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020, 5256-5263; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

From January 17, 1997, through January 15, 1998, a separate rating of 20 percent, but no higher, is granted, for dislocated semilunar cartilage of the right knee, associated with the Veteran's service-connected right knee disabilities, subject to the controlling regulations applicable to the payment of monetary benefits.

From January 17, 1997, through January 15, 1998, a disability rating in excess of 10 percent for service-connected chronic synovitis of the right knee is denied.

From March 1, 1998, a disability rating in excess of 10 percent for service-connected chronic synovitis of the right knee is denied.

From March 1, 1998, separate rating of 10 percent, but no higher, is granted, for symptomatic removal of semilunar cartilage, associated with the Veteran's service-connected right knee disabilities, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to a TDIU is warranted.

The Court has held that the issue of entitlement to a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the July 2012 Remand, the Board determined that entitlement to a TDIU had been raised by the record, and the claim must be remanded for additional evidentiary development.  It was noted that among other evidence, in May 2007, the Veteran testified before the undersigned that the combination of his service-connected injuries rendered him unemployable.

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities, alone or in aggregate, prevent him from obtaining and retaining substantially gainful employment.  As such, the AOJ should now complete the previously ordered development from July 2012, including obtaining the requested VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must issue a rating decision to effectuate the award of entitlement to separate 10 percent evaluation for right knee instability in the July 2012 Board decision as well as the awards assigned in the decision above. 

2.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The claims files and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of his age and any nonservice-connected disorders, for the time period from January 1997 to the present.  At present, service connection is in effect for right knee, left knee, cervical spine, left shoulder, and migraine headache disabilities. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2014).  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If an examination is deficient in any manner, the AOJ must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim of entitlement to a TDIU on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


